DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, drawn claims 1-9 and 11-15, in the reply filed on 9/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Examiner further withdraws claims 3 and 14 since they are drawn to nonelected embodiments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the first spring would bias the brake “in either lateral direction,” it is unclear how one spring (construed as either the left spring or the right spring, not both, in fig. 1) could bias the brake in both lateral direction. Is the “first” spring of claim 1 being construed as the two springs on either side of the brake 5?
Claim 5 recites “the or each cantilever spring”, which is unclear. The terminology “each” suggests there are more than one, however claim 1 appears to refer to a single first spring. Is the “first” spring of claim 1 being construed as the two springs. Claims 7 and 13 have a similar issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakio et al. (US Pat No 10,640,331 B2). Kakio discloses an elevator car or counterweight, comprising: 
Re claim 1, a frame (fig. 1), the frame comprising an upright structure (21) in which a safety brake (23) is mounted so as to allow for lateral movement of the safety brake relative to the upright structure (lateral movement indicated by arrow Fv shown in fig. 3); at least a first vertically or obliquely extending cantilever spring (32); wherein a first end (top end of 32) of the first cantilever spring is mounted to the upright structure (fig. 6); and wherein the first cantilever spring is arranged such that a point (bottom end of 32) remote from the first end provides a biasing force to the safety brake when the safety brake moves away from a default position (32 would bias 23 with the aid of 35 when 23 moves away from a default position).
Re claim 5, wherein a second end (bottom end of 32) of the or each cantilever spring is mounted to the safety brake with freedom to move vertically relative to the safety brake (by inspection 23 may roll vertically relative 32, as such 32 moves vertically relative to 23).
Re claim 6, wherein the upright structure (21) is substantially U-shaped, such that it comprises a web (fig. 6: vertical portion of 21) and two flanges (fig. 6: top and bottom horizontal portions of 21).
Re claim 15, a method of mounting a safety brake (23) to an upright structure (21) of a frame of an elevator car or counterweight so as to allow lateral movement of the safety brake relative to the upright structure (lateral movement indicated by arrow Fv shown in fig. 3); the method comprising: mounting a first end (top end of 32) of at least a first vertically or obliquely extending cantilever spring (32) to the upright structure (fig. 6) such that a point remote from the first end (bottom end of 32) provides a biasing force to the safety brake when the safety brake moves away from a default position (32 would bias 23 with the aid of 35 when 23 moves away from a default position).

Claim(s) 1, 2, 4-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200326832. KR’832 discloses an elevator car or counterweight, comprising: 
Re claim 1, a frame (fig. 1), the frame comprising an upright structure (32,33) in which a safety brake (50,60,80) is mounted so as to allow for lateral movement of the safety brake relative to the upright structure (fig. 3b shows the brake is able to flex to the left and right while being biased by 40); at least a first vertically or obliquely extending cantilever spring (40 is construed as the first spring and is cantilevered from 36 in fig. 3a; 40 is shown to extend vertically in fig. 2a while being cantilevered); wherein a first end (fig. 3a: first end is the upper end of 40 at 36) of the first cantilever spring is mounted to the upright structure (fig. 3a); and wherein the first cantilever spring is arranged such that a point (fig. 3b: bottom left end) remote from the first end provides a biasing force to the safety brake when the safety brake moves away from a default position (40 is described as a leaf spring, thus would bias the brake when it moves away from a default position).
Re claim 2, wherein the first cantilever spring is arranged to provide a biasing force to the safety brake when the safety brake moves away from the default position in either lateral direction (fig. 3a shows 40 would bias the brake towards the center, the brake pushing outwards comprises left and right directions depending on which side of the rail).
Re claim 4, further comprising a second vertically extending cantilever spring (fig. 3: the left half of 40 is construed as the first spring and the right half of 40 is construed as the second spring); wherein a first end (fig. 3a: first end is the upper end of 40 at 36) of the second cantilever spring is mounted to the upright structure (fig. 3a); and wherein the second cantilever spring is arranged such that a point remote from the first end (fig. 3b: bottom right end) provides a biasing force to the safety brake when the safety brake moves away from a default position (40 is described as a leaf spring, thus would bias the brake when it moves away from a default position); and wherein the biasing force provided by the first cantilever spring is in the opposite direction to the force provided by the second cantilever spring (fig. 3a shows the two springs biasing towards the center, which is opposite direction from each other).
Re claim 5, wherein a second end (fig. 3a: bottom end of 40) of the or each cantilever spring is mounted to the safety brake with freedom to move vertically relative to the safety brake (80 is able to slide vertically relative to the second end, as such 40 moves vertically relative to 80).
Re claim 6, wherein the upright structure is substantially U-shaped (32 and 33 form a U-shape), such that it comprises a web (33) and two flanges (32).
Re claim 7, wherein the first end of the or each cantilever spring is mounted to the web (33) of the U-shaped upright structure (fig. 3 shows 40 is mounted to 33 via 36).
Re claim 15, a method of mounting a safety brake (50,60,80) to an upright structure (32,33) of a frame of an elevator car or counterweight so as to allow lateral movement of the safety brake relative to the upright structure (fig. 3b shows the brake is able to flex to the left and right while being biased by 40); the method comprising: mounting a first end (fig. 3a: first end is the upper end of 40 at 36) of at least a first vertically or obliquely extending cantilever spring (40 is construed as the first spring and is cantilevered from 36 in fig. 3a; 40 is shown to extend vertically in fig. 2a while being cantilevered) to the upright structure (fig. 3a) such that a point remote from the first end (fig. 3b: bottom left end) provides a biasing force to the safety brake when the safety brake moves away from a default position (40 is described as a leaf spring, thus would bias the brake when it moves away from a default position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 200326832. KR’832 discloses the elevator car or counterweight (as cited above). KR’832 does not disclose:
Re claim 13, wherein the or each cantilever spring is arranged to exert its biasing force on the safety brake through a centre of mass of the safety brake.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the spring exertion point to the center of mass of the brake to promote even wear on the brake pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 8, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654